
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 223
        RIN 0648-BC10
        Sea Turtle Conservation; Shrimp Trawling Requirements; Public Hearing
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; notice of public hearing.
        
        
          SUMMARY:

          NMFS announces a seventh public hearing to be held in Port Orange, FL on July 6, 2012, to answer questions and receive public comments on the proposed rule to withdraw the alternative tow time restriction and require all skimmer trawls, pusher-head trawls, and wing nets (butterfly trawls) rigged for fishing to use turtle excluder devices (TEDs) in their nets, which was published in the Federal Register on May 10, 2012. In the proposed rule, we announced five public hearings to be held in Morehead City, NC, Larose, LA, Belle Chasse, LA, D'Iberville, MS, and Bayou La Batre, AL, and on June 22, 2012 we announced an additional public hearing in Miami, FL.
        
        
          DATES:
          A public hearing will be held on July 6, 2012, from 10 a.m. to 12 p.m. in Port Orange, FL. Written comments will be accepted through July 9, 2012.
        
        
          ADDRESSES:
          As published on May 10, 2012 (77 FR 27411), you may submit comments on this proposed rule, identified by 0648-BC10, by any of the following methods:
          • Electronic Submissions: Submit all electronic public comments via the Federal e-Rulemaking Portal: http://www.regulations.gov.
          
          • Mail: Michael Barnette, Southeast Regional Office, NMFS, 263 13th Avenue South, St. Petersburg, FL 33701.
          • Fax: 727-824-5309; Attention: Michael Barnette.
          
            Instructions: All comments received are a part of the public record and will generally be posted to http://www.regulations.gov without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information. We will accept anonymous comments (enter N/A in the required fields, if you wish to remain anonymous). You may submit attachments to electronic comments in Microsoft Word, Excel, WordPerfect, or Adobe PDF file formats only.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Michael Barnette, 727-551-5794.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Meeting Date, Time, and Location
        1. Friday, July 6, 2012, 10 a.m. to 12 p.m., Port Orange, FL: Port Orange Public Library, 1005 City Center Circle, Port Orange FL 32129, (386) 322-5152.
        Special Accommodations
        These hearings are physically accessible to people with disabilities; a Spanish language interpreter will be available, if needed.
        
          Dated: June 22, 2012.
          Samuel D. Rauch III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2012-15753 Filed 6-22-12; 4:15 pm]
      BILLING CODE 3510-22-P
    
  